         Case 4:17-cv-06474-HSG Document 78 Filed 06/02/20 Page 1 of 3


 1    Ronald L. Richman (SBN 139189)
      Sarah Bowen (SBN 308633)
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3    San Francisco, CA 94104-4146
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
      E-mail:ron.richman@bullivant.com
 5           sarah.bowen@bullivant.com
 6    Attorneys for Plaintiffs
 7

 8                                        UNITED STATES DISTRICT COURT
 9                                     NORTHERN DISTRICT OF CALIFORNIA
10                                                OAKLAND DIVISION
11

12   BOARD OF TRUSTEES OF THE                              Case No.: 4:17-cv-06474-HSG
     LABORERS HEALTH AND WELFARE
13   TRUST FUND FOR NORTHERN                               STIPULATION TO CONTINUE ENE;
     CALIFORNIA; BOARD OF TRUSTEES OF                      ORDER THEREON
14   THE LABORERS PENSION TRUST FUND
     FOR NORTHERN CALIFORNIA; BOARD                        BEFORE: Hon. Haywood S. Gilliam , Jr.
15   OF TRUSTEES OF THE LABORERS
     VACATION-HOLIDAY TRUST FUND FOR
16   NORTHERN CALIFORNIA; and BOARD OF
     TRUSTEES OF THE LABORERS TRAINING
17   AND RETRAINING TRUST FUND FOR
     NORTHERN CALIFORNIA,
18
                                    Plaintiffs,
19
               vs.
20
     JUAN MANUEL LOZA, an individual doing
21   business as LOZA & SONS
     CONSTRUCTION,
22
                                    Defendant.
23

24                                                  STIPULATION
25            IT IS HEREBY STIPULATED by and between the parties, through their respective
26   counsel, that the ENE scheduled for June 8, 2020 be continued for sixty (60) days, on the
27   following ground.
28



     4818-3717-0878.1 29512/00267                       –1–
                                    STIPULATION TO CONTINUE ENE; ORDER THEREON
         Case 4:17-cv-06474-HSG Document 78 Filed 06/02/20 Page 2 of 3


 1            On June 1, 2020 the parties held an initial ENE conference call with William Helvestine,
 2   the Evaluator assigned to this case. During the initial ENE conference, the parties advised the
 3   Evaluator that the parties continue to work together, without utilizing formal discovery, in an
 4   attempt to resolve the outstanding issues.
 5            The remaining issues pertain to a recent audit conducted by plaintiff Laborers Trust
 6   Funds. Portions of the audit are in dispute. The parties continue to exchange information and
 7   documentation to resolve the issues related to the audit. The parties anticipate needing an
 8   additional sixty (60) days to complete their respective review and potential adjustments to the
 9   audit, and continue to discuss and narrow down, or potentially resolve, any remaining issues
10   with respect to the audit. If the parties are unable to resolve the dispute regarding the audit, the
11   parties are confident that they will have narrowed both the factual and legal issues to be
12   presented at the ENE.
13            Based on the above, the parties believe it is in the best interests of this litigation to
14   continue the ENE completion date for sixty (60) days.
15            Pursuant to General Order 72-3, the parties intend to conduct the ENE via a Zoom
16   conference or other web conference.
17    DATED: June 1, 2020                                  DATED: June 1, 2020
18    Respectfully Submitted,                              Respectfully Submitted,
19    BULLIVANT HOUSER BAILEY PC                           SIMPSON, GARRITY, INNES & JACUZZI
                                                           Professional Corporation
20    By:       /s/ Ronald L. Richman
                RONALD L. RICHMAN                          By:     /s/ Paul V. Simpson
21              SARAH BOWEN                                        PAUL V. SIMPSON
22              Attorneys for Plaintiffs                           SEAN R. BRODERICK
                Board of Trustees, et al.                          Attorneys for Defendant
23                                                                 Juan Manuel Loza dba Loza & Sons
                                                                   Construction
24

25

26

27

28



     4818-3717-0878.1 29512/00267                      –2–
                                    STIPULATION TO CONTINUE ENE; ORDER THEREON
         Case 4:17-cv-06474-HSG Document 78 Filed 06/02/20 Page 3 of 3


 1                                                   ORDER
 2            Based on the parties’ Stipulation and good cause appearing,
 3            IT IS HEREBY ORDERED that the parties shall complete Early Neutral Evaluation by
 4   August 10, 2020.
 5   DATED: 6/2/2020
            June _____, 2020
 6

 7                                                    By:
                                                            HON. HAYWOOD S. GILLIAM, JR.
 8                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     4818-3717-0878.1 29512/00267                      –3–
                                    STIPULATION TO CONTINUE ENE; ORDER THEREON
